COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:    In re Devon Morris

Appellate case numbers: 01-20-00084-CR, 01-20-00085-CR

Trial court case numbers: 1645948, 1645949

Trial court:            262nd District Court of Harris County

      This Court issued an order on January 30, 2020, striking relator’s brief. We
withdraw the order.

       It is so ORDERED.

Judge’s signature: ___________/s/ Russell Lloyd______________
                             Acting individually


Date: March 24, 2020